DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/07/2022, responding to the office action mailed on 12/07/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recites lens system satisfying the relation: “-0.3<f1/f2<1.6 and -8.6<f2/f3<2.7”, and claim 1 establishes that the optical power of first lens as positive, the optical power of the second lens as positive and the optical power of the third lens as positive. Thus, it is not clear how the f1/f2 can be negative value if the focal power of the first lens is positive and the focal power of the second lens is positive, and similarly also for f2/f3 be negative, if the focal 
Claim 6 recites lens system satisfying the relation: “-2.5<f2/f4<7”, and claim 1 establishes that the optical power of the second lens is positive and the optical power of the fourth lens as negative. Thus, it is not clear how f2/f4 can be achieved as a positive value. For examination purpose, examiner will interpret the claim limitation as “-2.5<f2/f4<0”.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2, 3 and 6 recites “lens system satisfying the relation: “-0.3<f1/f2<1.6, -8.6<f2/f3<2 and -2.5<f2/f4<7”. However, the specification does not describe how the claimed ranges are achieved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6-11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. US 2021/0191075 (9th Embodiment and Table 17).
Regarding claim 1, Wang teaches a four-piece infrared wavelength lens system (Fig. 17 and para [0200]) comprising 
a stop (stop 901) and 
a lens group having four lens elements (para [0200]: “a first lens element 910, a stop 901, a second lens element 920, a third lens element 930, a fourth lens element 940”), in order from an object side to an image side, comprising: 
a first lens element (910) with a positive refractive power, having an object- side surface being convex near an optical axis and an image-side surface being concave near the optical axis (para [0201]: “The first lens element 910 with positive refractive power has an object-side surface 911 being convex in a paraxial region thereof and an image-side surface 912 being 
the stop (901); 
a second lens element (920) with a positive refractive power, having an object- side surface being convex near an optical axis and an image-side surface being concave near the optical axis (para [0202]: “The second lens element 920 with positive refractive power has an object-side surface 921 being convex in a paraxial region thereof and an image-side surface 922 being concave in a paraxial region thereof.”), at least one of the object-side surface and the image-side surface of the second lens element being aspheric (para [0202]: “The second lens element 920 is made of plastic material and has the object-side surface 921 and the image-side surface 922 being both aspheric.”); 
a third lens element (930) with a positive refractive power, having an object- side surface being concave near the optical axis and an image-side surface being convex near the optical axis (para [0203]: “The third lens element 930 with positive refractive power has an object-side surface 931 being concave in a paraxial region thereof and an image-side surface 932 being convex in a paraxial region thereof.”), at least one of the object-side surface and the image- side surface of the third lens element being aspheric (para [0202]: “The third lens element 930 is made of plastic material and has the object-side surface 931 and the image-side surface 932 being both aspheric.”); 
a fourth lens element (940) with a negative refractive power, having an object- side surface being convex near the optical axis and an image-side surface being concave near the 
 wherein a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, and they satisfy the relation: -0.91 f3/f4 < -0.35.  

    PNG
    media_image1.png
    360
    638
    media_image1.png
    Greyscale

From Table above: f3 = 3.25 and f4 = -8.35, 
Thus, f3/f4 = 3.25/-8.35 = -0.389, which satisfied the claimed range.
Regarding claim 2, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the first lens element is f1, a focal length of the second lens element is f2, and they satisfy the relation: -0.3< f1/f2 <1.6.  
From Table above (Table 17): f1 = 5.51 and f2 = 16.67, 
Thus, f1/f2 = 5.51/16.67 = 0.33, which satisfied the claimed range. 
Regarding claim 5, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the first lens element is f1, the focal length of the third lens element is f3, and they satisfy the relation: 1.6< f1/f3 <3.5.  
From Table above (Table 17): f1 = 5.51 and f3 = 3.25,
Thus, f1/f3 = 5.51/3.25 = 1.69, which satisfied claimed range. 
Regarding claim 6, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the second lens element is 3App. No.: 16/900,972 f2, the focal length of the fourth lens element is f4, and they satisfy the relation: -2.5<f2/f4<7.  
From Table above (Table 17): f2 = 16.67 and f4 = -8.35,
Thus, f2/f4 = 16.67/-8.35 = -1.99, which satisfied claimed range. 
Regarding claim 7, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, and Wang further teaches wherein a focal length of the first lens element is f1, a focal length of the second lens element and the third lens element combined is f23, and they satisfy the relation: 1.8< f1/f23 <4.  
[AltContent: textbox (f23)][AltContent: arrow]
    PNG
    media_image2.png
    133
    711
    media_image2.png
    Greyscale

From Table shown above: Calculated value of f23 = 3.03, and from Table 17 above f1 = 5.51,
Thus, f1/f23 = 5.51/3.03 = 1.82, which satisfied claimed range. 
Regarding claim 8, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the second lens element and the third lens element combined is f23, the focal length of the fourth lens element is f4, and they satisfy the relation: 


    PNG
    media_image2.png
    133
    711
    media_image2.png
    Greyscale

From Table shown above: Calculated value of f23 = 3.03 and from Table 17 above f4 =
 -8.36,
Thus, f23/f4 = 3.03/-8.36 = -0.36, which satisfied claimed range.
Regarding claim 9, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the four-piece infrared wavelength lens system is f, a distance from the object-side surface of the first lens element to an image plane along the optical axis is TL, and they satisfy the relation: 0.6< f/TL <0.9.  
[AltContent: arrow][AltContent: roundedrect][AltContent: arrow]
    PNG
    media_image3.png
    285
    1051
    media_image3.png
    Greyscale

From Table above: Calculated value of f = 2.5, and TL = 4.156,
Thus, f/TL = 2.5/4.156 = 0.6015, which satisfied claimed range. 
Regarding claim 10, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the third lens element is R5, a radius of curvature of the image-side surface of the third lens element is R6, and they satisfy the relation: 1.5 < R5/R6 <5.2.  
From Table in claim 1 (Table 17): Radius of curvature of the object side surface of 3rd lens element is -1.693, and Radius of curvature of the image-side surface of 3rd lens element is -1.034, 
Thus, R5/R6 = -1.693/1.034 = 1.637, which satisfied claimed range. 
Regarding claim 11, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a radius of curvature of the object-side surface of the fourth lens element is R7, a radius of curvature of the image-side surface of the fourth lens element is R8, and they satisfy the relation: 1.3<R7/R8<5.0.  
From Table in claim 1 (Table 17): Radius of curvature of the object side surface of 4th lens element is 1.102, and Radius of curvature of the image-side surface of 4th lens element is -0.765, 
Thus, R7/R8 = 1.102/0.765 = 1.44, which satisfied claimed range.
Regarding claim 13, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a central thickness of the third lens element along the optical axis is CT3, a central thickness of the fourth lens element along the optical axis is CT4, and they satisfy the relation: 0.5< CT3/ CT4<1.3. 
 From Table in claim 1 (Table 17): thickness of 3rd lens is 0.561, and thickness of fourth lens is 0.455,
Thus, CT3/CT4 = 0.561/0.455 = 1.23, which satisfied claimed range. 
Regarding claim 14, Wang teaches the four-piece infrared wavelength lens system as claimed in claim 1, wherein a focal length of the first lens element and the second lens element combined is f12, a focal length of the third lens element and the fourth lens element combined is f34, and they satisfy the relation: 0.2< f12/f34 <1.2.
[AltContent: arrow][AltContent: textbox (f12)]
    PNG
    media_image4.png
    110
    474
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: textbox (f34)]
    PNG
    media_image5.png
    137
    706
    media_image5.png
    Greyscale

From Table shown above: Calculated value of f12 = 4.166 and calculated value of f34 = 4.10,
Thus, f12/f34 = 4.166/4.10 = 1.01, which satisfied claimed range. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0185439 (Seventh Embodiment Fig. 26) in view of Tseng et al. US 2020/0310082.
Regarding claim 1, Gong teaches a four-piece infrared wavelength lens system (Fig. 26) comprising 
a stop (aperture stop 2) and 
a lens group having four lens elements (Fig. 26: first lens element 3, second lens element 4, third lens element 5 and fourth lens element 6), in order from an object side to an image side, comprising: 

the stop (2); 
a second lens element (4) with a positive refractive power (Fig. 27: depicts second lens 4 having 4.197 i.e., positive refractive power), having an object- side surface being convex near an optical axis and an image-side surface being concave near the optical axis (Fig. 27 depicts object-side surface 41 having +ve radius of curvature implies convex surface, image-side surface 42 having +ve radius of curvature implies concave surface), at least one of the object-side surface and the image-side surface of the second lens element being aspheric (para [0054]: “Each of the object-side surfaces 31, 41, 51, 61 and the image-side surfaces 32, 42, 52, 62 is aspherical and has a center point coinciding with the optical axis (I).”); 
a third lens element (5) with a positive refractive power (Fig. 27: depicts third lens 5 having 1.644 i.e., positive refractive power), having an object- side surface being concave near the optical axis and an image-side surface being convex near the optical axis (Fig. 27 depicts object-side surface 51 having -ve radius of curvature implies concave surface, image-side surface 52 having -ve radius of curvature implies convex surface), at least one of the object-side surface and the image- side surface of the third lens element being aspheric (para [0054]: “Each of the 
a fourth lens element (6) with a negative refractive power (Fig. 27: depicts fourth lens 6 having -2.187 i.e., negative refractive power), having an object- side surface being convex near the optical axis and an image-side surface being concave near the optical axis (Fig. 27 depicts object-side surface 61 having +ve radius of curvature implies convex surface, image-side surface 62 having +ve radius of curvature implies concave surface), at least one of the object-side surface and the image-side surface of the fourth lens element being aspheric (para [0054]: “Each of the object-side surfaces 31, 41, 51, 61 and the image-side surfaces 32, 42, 52, 62 is aspherical and has a center point coinciding with the optical axis (I).”); 2App. No.: 16/900,972 
 wherein a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, and they satisfy the relation: -0.91 f3/f4 < -0.35.  

    PNG
    media_image6.png
    398
    749
    media_image6.png
    Greyscale

From Table above: f3 = 1.644 and f4 = -2.187, 
Thus, f3/f4 = 1.644/-2.187 = -0.751, which satisfied the claimed range.

In the same field of endeavor, Tseng teaches lens system comprising four lens system (Fig. 1), wherein aperture stop disposed between the first lens element and the second lens element (para [0057]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens system of Gong by utilizing the claimed arrangement of the stop as taught by Tseng for balancing between the size and the viewing angle of the optical imaging system to obtain a wide field of view and a compact configuration as described in para [0057].
Regarding claim 3, the combination of Gong and Tseng teaches the four-piece infrared wavelength lens system as claimed in claim 1, and Gong further teaches wherein a focal length of the second lens element is f2, the focal length of the third lens element is f3, and they satisfy the relation: -8.6< f2/f3 <2.7.  
From Table above (Fig. 27): f2 = 4.197 and f3 = 1.644, 
Thus, f2/f3 = 4.197/1.644 = 2.55, which satisfied claimed range. 
Regarding claim 12, the combination of Gong and Tseng teaches the four-piece infrared wavelength lens system as claimed in claim 1, and Gong further teaches wherein a central thickness of the first lens element along the optical axis is CT1, a central thickness of the second lens element along the optical axis is CT2, and they satisfy the relation: 0.7 < CT1/ CT2 <1.5.  
From Table above (Fig. 27): CT1= 0.2 and CT2 = 0.279, 
Thus, CT1/CT2 = 0.2/0.279 = 0.716, which satisfied claimed range. 
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. US 2012/0236421 (Third Embodiment Table 3-1) in view of Tseng et al. US 2020/0310082.
Regarding claim 1, Tsai teaches a four-piece infrared wavelength lens system (Fig. 3A) comprising 
a stop (aperture stop 300) and 
a lens group having four lens elements (Fig. 3A: first lens element 310, second lens element 320, third lens element 330 and fourth lens element 340), in order from an object side to an image side, comprising: 
a first lens element (310) with a positive refractive power, having an object- side surface being convex near an optical axis and an image-side surface being concave near the optical axis (para [0056]: “first lens element (310) with positive refractive power having a convex object-side surface (311) and a concave image-side surface (312),”), at least one of the object-side surface and the image-side surface of the first lens element being aspheric (para [0056]: “both object-side surface (311) and image-side surface (312) being aspheric”); 
the stop (300); 
a second lens element (320) with a positive refractive power, having an object- side surface being convex near an optical axis and an image-side surface being concave near the optical axis (para [0056]: “a second lens element (320) with positive refractive power, made of plastic, having a convex object-side surface (321) and a concave image-side surface (322)”), at least one of the object-side surface and the image-side surface of the second lens element being aspheric (para [0056]: “both object-side surface (321) and image-side surface (322) being aspheric”); 
a third lens element (330) with a positive refractive power, having an object- side surface being concave near the optical axis and an image-side surface being convex near the optical axis (para [0056]: “a third lens element (330) with positive refractive power, made of plastic, having 
a fourth lens element (340) with a negative refractive power, having an object- side surface being convex near the optical axis and an image-side surface being concave near the optical axis (para [0056]: “a fourth lens element with negative refractive power (340), made of plastic, having a convex object-side surface (341) and a concave image-side surface (342)”), at least one of the object-side surface and the image-side surface of the fourth lens element being aspheric (para [0056]: “both object-side surface (341) and image-side surface (342) being aspheric”); 2App. No.: 16/900,972 
 wherein a focal length of the third lens element is f3, a focal length of the fourth lens element is f4, and they satisfy the relation: -0.91 f3/f4 < -0.35.  

    PNG
    media_image7.png
    314
    540
    media_image7.png
    Greyscale

From Table above: f3 = 3.15 and f4 = -4.71, 
Thus, f3/f4 = 1.644/-2.187 = -0.668, which satisfied the claimed range.

In the same field of endeavor, Tseng teaches lens system comprising four lens system (Fig. 1), wherein aperture stop disposed between the first lens element and the second lens element (para [0057]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens system of Tsai by utilizing the claimed arrangement of the stop as taught by Tseng for balancing between the size and the viewing angle of the optical imaging system to obtain a wide field of view and a compact configuration as described in para [0057].
Regarding claim 7, the combination of Tsai and Tseng teaches the four-piece infrared wavelength lens system as claimed in claim 1, and Tsai further teaches wherein a focal length of the first lens element is f1, a focal length of the second lens element and the third lens element combined is f23, and they satisfy the relation: 1.8< f1/f23 <4.  
[AltContent: textbox (f23)][AltContent: arrow]
    PNG
    media_image8.png
    148
    717
    media_image8.png
    Greyscale

From Table shown above: Calculated value of f23 = 3.12 and From Table 3-1: f1 = 9.95,
Thus, f1/f23 = 9.95/3.12 = 3.19, which satisfied claimed range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (US 2012/0236421) 2nd embodiment anticipated claim 1.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872